Citation Nr: 1432940	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  13-21 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines



THE ISSUES

1. Entitlement to service connection for nephrolithiasis (claimed as kidney condition).  

2. Entitlement to service connection for cystolithiasis (claimed as urinary bladder stone).  

3. Entitlement to service connection for an inguinal hernia.

4. Entitlement to service connection for a claimed disability manifested by prostate enlargement.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for a bilateral hearing loss.




ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1946 to April 1947 as a Special Philippine Scout.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the RO.  The Board notes that although the issues (except service connection for bilateral hearing loss) were adjudicated initially in October 2010, the Veteran submitted new evidence which was reviewed by the RO and readjudicated by way of the November 2011 rating decision.  A timely NOD was filed as to these issues in January 2012.  

This appeal was processed via the Veterans Benefits Management System (VBMS).

The claims of service connection for nephrolithiasis, cystolithiasis, an inguinal hernia, hypertension and bilateral hearing loss are being remanded to the AOJ.  


FINDING OF FACT

The Veteran is shown not to have a disability manifested by enlargement of the prostate that is due to an event or incident of his service.  


CONCLUSION OF LAW

The Veteran does not have a disability manifested by prostate enlargement due to disease or injury that was incurred in or aggravate by active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the Veteran has provided no information referable to the claimed disability manifested by prostate enlargement, further notice and assistance is not required on the part of VA as to this matter.  Further development with respect to this claim is not required.    

The seeks service connection for a disability manifested by enlargement of the prostate.   

In support of his claim, copies of medical records have been submitted to show that the Veteran suffers from current disabilities related to his various claims.  However, the medical evidence does not show that he has a current finding of prostate enlargement that can be linked to any chronic disease process.  

In fact, the medical records referable to a period of hospitalization in 2007 specifically noted that the Veteran did not have any enlargement of the prostate.  

Moreover, as noted, the Veteran has not provided any assertions or any meaningful information that would tend to link any current prostate disorder to an event or incident of his period of service.  

In the absence of any evidence showing that the Veteran suffers from a disability manifested by prostate enlargement, the claim of service connection must be denied.  


ORDER

Service connection for a claimed disability manifested by prostate enlargement is denied.  


REMAND

In light of the fact that the Veteran's service treatment records have been confirmed as being unavailable for review, the Board finds that additional development is necessary to obtain additional evidence that would tend to support the remaining claims of service connection.  

As indicated, there is medical evidence of current disability referable to the claims remaining on appeal.  However, the Veteran has not presented any evidence including lay statements that would tend to link any of the identified disabilities to an event or incident of his period of service.  

To the extent that such evidence is necessary to support the Veteran's claim, he should be afforded an opportunity to provide additional medical evidence and/or lay assertions that would tend to establish a nexus between any current disability and a disease or injury that was incurred in or aggravated by service.  

If the requisite evidence is presented as to any claimed condition, then the AOJ should undertake all indicated development in order to assist the Veteran.   

Lastly, the Veteran's claim of service connection for a bilateral hearing loss was denied by a rating decision, and he filed a timely Notice of Disagreement.  However, a Statement of the Case has not been issued as to this matter.  As such, one must be issued to the Veteran.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, these remaining matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take appropriate steps to contact 
the Veteran  in order to have him provide supporting lay assertions and/or medical evidence that would tend to link the claimed inguinal hernia, cystolithiasis, multiple nephroliths (kidney condition) and hypertension to disease or injury that was incurred in or aggravated by his period of service.  

If the Veteran responds, the AOJ should undertake any appropriate development.  

2. With respect to the claim of service connection for hearing loss, the Veteran should be issued a fully responsive Statement of the Case.  Only if the Veteran perfects a timely appeal should this matter be certified and returned to the Board for further consideration.  

3. After completing all indicated development, the AOJ should readjudicate the other claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



